Exhibit 10.14


THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT AND FORBEARANCE AGREEMENT


THIS THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND
FORBEARANCE AGREEMENT (this "Agreement") is made as of the 24th day of June,
2008, by and among


EQUITY MEDIA HOLDINGS CORPORATION, a Delaware corporation (successor-by-merger
to Equity Broadcasting Corporation, an Arkansas corporation) ("EMHC"), ARKANSAS
49, INC., an Arkansas corporation, BORGER BROADCASTING, INC., a Nevada
corporation, DENVER BROADCASTING, INC., an Arkansas corporation, EBC HARRISON,
INC., an Arkansas corporation, EBC PANAMA CITY, INC., an Arkansas corporation,
EBC SCOTTSBLUFF, INC., an Arkansas corporation, FORT SMITH 46, INC., a Nevada
corporation ("Fort Smith 46"), EQUITY NEWS SERVICES, INC. (formerly known as
Hispanic News Network, Inc.), an Arkansas corporation, LOGAN 12, INC., an
Arkansas corporation ("Logan 12"), MARQUETTE BROADCASTING, INC., a Nevada
corporation, NEVADA CHANNEL 3, INC., an Arkansas corporation, NEWMONT
BROADCASTING CORPORATION, an Arkansas corporation, PRICE BROADCASTING, INC., a
Nevada corporation, PULLMAN BROADCASTING INC., an Arkansas corporation ("PBI"),
REP PLUS, INC., an Arkansas corporation, RIVER CITY BROADCASTING, INC., an
Arkansas corporation ("River City"), ROSEBURG BROADCASTING, INC., a Nevada
corporation, TV 34, INC., an Arkansas corporation, VERNAL BROADCASTING, INC., a
Nevada corporation, WOODWARD BROADCASTING, INC., a Nevada corporation, EBC
MINNEAPOLIS, INC., an Arkansas corporation, EBC DETROIT, INC., an Arkansas
corporation, EBC BUFFALO, INC., an Arkansas corporation, EBC WATERLOO, INC., an
Arkansas corporation, EBC ATLANTA, INC., an Arkansas corporation, EBC SEATTLE,
INC., an Arkansas corporation, EBC KANSAS CITY, INC., an Arkansas corporation,
EBC SYRACUSE, INC., an Arkansas corporation, NEVADA CHANNEL 6, INC., an Arkansas
corporation, EBC PROVO, INC., an Arkansas corporation, EBC SOUTHWEST FLORIDA,
INC., an Arkansas corporation, EBC LOS ANGELES, INC., an Arkansas corporation,
C.A.S.H. SERVICES, INC. (formerly known as Skyport Services, Inc.), an Arkansas
corporation, EBC NASHVILLE, INC., an Arkansas corporation, EBC JACKSONVILLE,
INC., an Arkansas corporation, CENTRAL ARKANSAS PAYROLL COMPANY, an Arkansas
corporation, EQUITY INSURANCE COMPANY, an Arkansas corporation, KLRA, INC., an
Arkansas corporation, EBC POCATELLO, INC., a Nevada corporation, EBC WICHITA
FALLS, INC., an Arkansas corporation, EBC MT. VERNON, INC., an Arkansas
corporation, EBC BOISE, INC., an Arkansas corporation, EBC ST. LOUIS, INC., an
Arkansas corporation, LA GRANDE BROADCASTING, INC., an Arkansas corporation,
MONTGOMERY 22, INC., an Arkansas corporation, SHAWNEE BROADCASTING, INC., an
Arkansas corporation, EBC WACO, INC., an Arkansascorporation and WYOMING CHANNEL
2, INC., a Nevada corporation (together, the "Borrowers" and individually, a
"Borrower").


--------------------------------------------------------------------------------



SPCP GROUP, LLC, a Delaware limited liability company ("SPCP"), SPF CDO I, LTD.,
a Cayman Islands limited liability company ("SPF"), FIELD POINT III, LTD., a
Cayman Islands limited liability company ("FPIII"), FIELD POINT IV, LTD., a
Cayman Islands limited liability company ("FPIV"), WELLS FARGO FOOTHILL, INC., a
California corporation ("WFF"), and the other financial institutions which, in
accordance with Article XII of the Credit Agreement, hereafter become parties
hereto and "Lenders" under the Credit Agreement (collectively, "Lenders" and
each individually, a "Lender");
 
SILVER POINT FINANCE, LLC, a Delaware limited liability company, as
Administrative Agent for Lenders (in such capacity, together with its successors
and assigns in such capacity, "Administrative Agent"), and as Documentation
Agent for Lenders (in such capacity, together with its successors and assigns in
such capacity, "Documentation Agent");
 
WELLS FARGO FOOTHILL, INC., a California corporation, as Collateral Agent (in
such capacity, together with its successors and assigns in such capacity,
"Collateral Agent").
 
W I T N E S S E T H T H A T
 
WHEREAS, Borrowers are indebted to the Lenders pursuant to a certain Third
Amended and Restated Credit Agreement dated as of February 13, 2008, as amended
and supplemented by a certain First Amendment to Third Amended and Restated
Credit Agreement and Forbearance Agreement dated as of March 19, 2008 and a
certain Second Amendment to Third Amended and Restated Credit Agreement and
Forbearance Agreement dated as of April 28, 2008 (as so amended and
supplemented, and as the same may be further amended, restated, supplemented and
otherwise modified from time to time, the "Credit Agreement"); and
 
WHEREAS, on the date hereof Borrowers are in default under the Credit Agreement
as described in Exhibit A attached hereto and made a part hereof (the "Existing
Defaults"); and
 
WHEREAS, Borrowers have requested that Lenders, Administrative Agent and
Collateral Agent (collectively, "Lender Group") forbear from exercising their
rights and remedies under the Credit Agreement and the related Security
Documents as a result of such Existing Defaults and a Financial Covenant Default
(as hereinafter defined) until the end of the Forbearance Period (as hereinafter
defined); and
 
WHEREAS, Borrowers have requested that certain Lenders provide additional
financing to Borrowers as hereinafter provided; and
 
WHEREAS, Lender Group is willing to agree to forbear from exercising its rights
and remedies with respect to the Existing Defaults and any Financial Covenant
Default for the Forbearance Period specified herein and on the terms and
conditions specified herein and certain Lenders are willing to extend such
additional financing on the terms and conditions specified herein and in the
Credit Agreement, as amended hereby; and

- 2 -

--------------------------------------------------------------------------------



WHEREAS, the parties hereto desire to amend the Credit Agreement as hereinafter
provided;
 
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
1. Definitions.
 
Unless otherwise defined herein, all capitalized terms used herein shall have
the identical meanings assigned to them in the Credit Agreement, as amended
hereby.
 
2. Acknowledgments of Borrowers.
 
(a) Acknowledgment of Indebtedness. Borrowers hereby acknowledge, confirm and
agree that as of the date hereof and prior to taking into account the funding of
any Term Loans C (as hereinafter defined), Borrowers are indebted to Lenders in
respect of: (i) the Revolving Credit Loan in the aggregate outstanding principal
amount of $5,512,500.00 plus accrued and unpaid interest; (ii) the Term Loans A
in the aggregate outstanding principal amount of $12,000,000.00, plus accrued
and unpaid interest; (iii) the Term Loans B (including, without limitation,
certain Additional Term Loans B made prior to the date hereof) in the aggregate
outstanding principal amount of $38,495,541.00, plus accrued and unpaid interest
and (iv) all legal and other fees in connection with this Agreement, the Credit
Agreement and/or any other Loan Document, including, without limitation, all
reasonable fees and expenses of Edwards Angell Palmer & Dodge LLP, special
counsel to Administrative Agent, Milbank, Tweed, Hadley & McCloy LLP, special
counsel to Administrative Agent, and Paul Hastings, special counsel to
Collateral Agent, in each case accrued to the date hereof. The Revolving Credit
Loan, the Term Loans A and the Term Loans B, together with interest accrued and
accruing thereon, and fees, costs, expenses and other charges now or hereafter
payable by Borrowers to Lender, are unconditionally owing by Borrowers, without
offset, defense or counterclaim of any kind, nature or description whatsoever.
 
(b) Acknowledgement of Security Interests. Borrowers hereby acknowledge, confirm
and agree that Lender Group has and shall continue to have valid, enforceable
and perfected first-priority liens upon, and security interests in, the
Collateral heretofore granted to Collateral Agent for the benefit of Lenders
pursuant to the Loan Documents or otherwise granted to or held by Lender Group,
subject to encumbrances permitted under the Credit Agreement, if any.

- 3 -

--------------------------------------------------------------------------------



(c) Acknowledgement Concerning Loans.
 
Borrowers hereby acknowledge, confirm and agree that no Borrower is entitled to
request any further Loans (including, without limitation, Additional Term Loans
B), advances or financial accommodations under the Credit Agreement, and that
Lender Group is under no obligation to make any further Loans (including,
without limitation, Additional Term Loans B), advances or financial
accommodations to any Borrower. Notwithstanding the foregoing, the Lenders
identified on Exhibit C attached hereto (collectively, the "Term Loan C
Lenders"), provided no Termination Event (as hereinafter defined) has occurred,
shall, subject to the terms and conditions contained herein, make Term Loans C
to Borrowers from time to time during the Forbearance Period in accordance with
and subject to this Agreement and the Credit Agreement, as amended hereby. Such
Term Loans C shall be deemed to be Loans as defined in, and subject to the terms
of, the Credit Agreement (including, without limitation, provisions as to the
accrual and payment of interest and principal) and secured pari passu under the
related Security Documents, as amended; provided that such Term Loans C shall be
advanced in accordance with Section 6 (instead of Section 2.01(c) of the Credit
Agreement) and requests for such Term Loans C shall be made in accordance with
Section 6 (instead of Section 2.03 of the Credit Agreement). Each Term Loan C
Lender shall be deemed to be a Lender as defined in, and subject to the terms
of, the Credit Agreement, as amended, from and after the date this Agreement
becomes effective.


3. Forbearance in Respect of Events of Default.
 
(a) Acknowledgement of Defaults. Borrowers hereby acknowledge and agree that the
Existing Defaults have occurred as of the date hereof and will be continuing,
which Existing Defaults constitute Events of Default. The Borrowers further
represent and warrant that as of the date hereof no other Defaults or Events of
Default under the Loan Documents exist. The Borrowers hereby acknowledge and
agree that Lender Group has the present right to exercise all remedies available
under the Loan Documents and applicable law, and that Borrowers' Obligations to
Lender Group are immediately due and payable without notice or demand.
 
(b) Forbearance.
 
(i) In reliance upon the representations, warranties and covenants of Borrowers
contained in this Agreement, and subject to the terms and conditions of this
Agreement and any documents or instruments executed in connection herewith,
Lender Group agrees to forbear from exercising, or causing the exercise of, its
rights and remedies under the Loan Documents or applicable law in respect of or
arising out of (x) the Existing Defaults and (y) a Default or Event of Default
under Section 5.06 of the Credit Agreement (a "Financial Covenant Default") for
the period (the "Forbearance Period") commencing on the date this Agreement
becomes effective and ending on the earliest to occur of: (I) December 23, 2008
or (II) the occurrence of a Termination Event (as hereinafter defined);
provided that Required Lenders may in their sole and absolute discretion elect
to terminate the Forbearance Period on any date occurring on or after September
15, 2008 by delivering written notice of such election to EMHC.
 
(ii) Upon the termination of the Forbearance Period, the agreement of Lender
Group to forbear shall automatically and without further action terminate and be
of no force and effect; it being expressly agreed that the effect of such
termination will be to permit Lender Group to exercise, or cause the exercise
of, any rights and remedies available to it, if any, immediately, without any
further notice, passage of time or forbearance of any kind.

- 4 -

--------------------------------------------------------------------------------



(iii) For the purpose of this Agreement, "Termination Event" shall have the
meaning given to such term in that certain Side Letter Agreement dated as of
February 13, 2008, as amended by a certain First Amendment to Side Letter
Agreement dated as of March 19, 2008, a certain Second Amendment to Side Letter
Agreement dated as of April 28, 2008, and a certain Third Amendment to Side
Letter Agreement of even date herewith by and among Borrowers, Agents and
Lenders (as so amended, the "Side Letter Agreement").
 
(c) No Waivers; Reservation of Rights.
 
(i) Lender Group has not waived, and is not waiving, by the execution of this
Agreement, the funding of any Term Loans C or the acceptance of any payments
hereunder or under the Credit Agreement, the Existing Defaults, a Financial
Covenant Default, or any Default, Event of Default or Termination Event which
has occurred or may hereafter occur (whether the same or similar to the Existing
Defaults, a Financial Covenant Default or otherwise), and Lender Group has not
agreed to forbear with respect to any of its rights or remedies concerning any
Default or Event of Default (other than, solely during the Forbearance Period,
the Existing Defaults and any Financial Covenant Default to the extent expressly
set forth herein), which may have occurred or is continuing as of the date
hereof or which may occur after the date hereof.
 
(ii) Subject to Section 3(b) above (solely with respect to the Existing Defaults
and any Financial Covenant Default), Lender Group and each Agent reserves the
right, in its discretion, to exercise, or cause the exercise of, any or all of
their rights and remedies under the Credit Agreement, the other Loan Documents
and applicable law as a result of the Existing Defaults, any Financial Covenant
Default, or any other Default or Event of Default which has occurred or may
hereafter occur. For the avoidance of doubt, the forbearance of the Lender Group
under Section 3(b) above with respect to (i) the Existing Defaults applies only
to such defaults as they exist on the date hereof and (ii) any Financial
Covenant Default applies only to such defaults occurring under Section 5.06
during the Forbearance Period.
 
(iii) Without limiting the generality of the foregoing, Borrowers will not claim
that any prior action or course of conduct by Lender Group or any Agent
constitutes an agreement or obligation to continue such action or course of
conduct in the future. Each Borrower acknowledges that neither Lender Group nor
any Agent has made any commitment as to: (i) any future funding of any Loan,
(ii) the length of the Forbearance Period or (iii) how or whether the Existing
Defaults, Financial Covenant Defaults or any other Default or Event of Default
will be resolved upon termination or expiration of the Forbearance Period.
 
(iv) Except as expressly provided herein, nothing in this Agreement shall be
construed as an amendment to the Credit Agreement or any other Loan Document.
The Credit Agreement and the other Loan Documents are in full force and effect,
and shall remain in full force and effect unless and until an agreement
modifying the Credit Agreement or such other Loan Document is executed and
delivered by the applicable parties, and then only to the extent such agreement
actually modifies such documents. The parties hereto further acknowledge and
agree that this Agreement shall constitute a Loan Document for all purposes.

- 5 -

--------------------------------------------------------------------------------



4. Consent to Certain Transactions.
 
(a) Borrowers have advised Lender Group that they desire to (i) sell to Luken
Communications, LLC certain assets relating to the Retro Television Network
(such sale, the "RTN Disposition") in accordance with the terms of that certain
Stock Purchase Agreement, dated as of June 24, 2008, among EMHC, C.A.S.H.
Services, Inc., Retro Programming Services, Inc. and Luken Communications, LLC
(the "RTN Purchase Agreement"), (ii) sell to Luken Communications, LLC the
Stations located in the markets of Minneapolis, Oklahoma City/Tulsa, Ft.
Myers/Naples, Waco/Temple/Bryan and Amarillo (such sales, the "Waived Station
Sales" and, together with the RTN Disposition, the "Waived Dispositions") in
accordance with the terms of each Asset Purchase Agreement, dated as of June 24,
2008, between the related selling party named therein and Luken Communications,
LLC (the "Waived Station Purchase Agreement" and, together with the RTN Purchase
Agreement, the "Waived Disposition Purchase Documents") and (iii) issue and sell
8,050,000 warrants for an aggregate purchase price of $1,500,000 to Luken
Communications, LLC (such issuance, the "Warrant Issuance" and, together with
the Waived Dispositions, the "Waived Transactions") in accordance with the terms
of that certain Warrant Purchase Agreement, dated as of June 24, 2008, between
EMHC and Luken Communications, LLC (the "Warrant Agreement" and together with
the Waived Disposition Purchase Documents, the "Luken Agreements"). Borrowers
have requested that Lender Group consent to such Waived Transactions and waive
non-compliance by Borrowers under the Credit Agreement resulting from the
Borrowers entering into the Waived Transactions. In reliance upon the
representations, warranties and covenants of Borrowers contained in this
Agreement, and subject to the terms and conditions of this Agreement and any
documents or instruments executed in connection herewith and provided that no
Termination Event has occurred or shall occur prior to the consummation of such
transactions, Lender Group hereby consents to the Waived Transactions and hereby
waives compliance by Borrowers with any covenant in the Credit Agreement solely
to the extent that such covenant would be breached as a result of the
consummation of the Waived Transactions on the terms and conditions set forth
herein and therein. For the avoidance of doubt, the consent contained in this
Section 4 is limited to the sales and issuance set forth above and nothing in
this Agreement shall constitute (i) a consent by Lender Group to any other
matter, including without limitation the exercise by Borrowers of any right or
remedy under the Luken Agreements (including, without limitation, the exercise
of any repurchase or termination option thereunder) or the granting of any lien
thereunder or (ii) a waiver by Lender Group of the application of the proceeds
of the Waived Transactions in the manner required by this Agreement and the
Credit Agreement. Borrowers acknowledge and agree that Lender Group is
consenting to the Waived Transactions in reliance on each of the Waived
Transactions being consummated and that the failure of any of the Waived
Transactions to be consummated shall negate the Lender Group's consent for all
of the Waived Transactions.

- 6 -

--------------------------------------------------------------------------------



(b) Borrowers hereby (i) covenant and agree that the "Additional Stations
Purchase Prepayment" (as defined in the RTN Purchase Agreement as in effect on
the date hereof) and any similar or replacement payment paid with respect to the
Waived Transactions shall be applied to the Loans as proceeds from the
Disposition of Assets, whether or not the Waived Transactions have been
consummated as of such time and Borrower shall direct the Persons making such
payments to make payment directly to the account of the Administrative Agent for
distribution to the Lenders and (ii) acknowledge and agree that all of their
respective rights and remedies under the Luken Agreements and all documents and
instruments delivered in connection therewith or related thereto (including,
without limitation, all repurchase and termination options and related rights
thereunder) constitute Collateral granted to Collateral Agent for the benefit of
the Lenders in accordance with the Loan Documents, and Borrowers hereby grant to
Collateral Agent a security interest in all such rights and remedies to secure
the Obligations owed to Lenders and further agree to execute and deliver all
Security Documents or such additional instruments, certificates and documents,
and take all actions, as Agents shall request to ensure that (x) Collateral
Agent and Lenders have a first priority security interest in all such rights and
(y) Collateral Agent is able to direct the enforcement of such rights (both
prior to or following any Default or Event of Default).
 
5. Additional Definitions. The following new definitions are hereby added to
Section 1.01 of the Credit Agreement:
 
"Aggregate Term Loan C Commitments: up to six million five hundred thousand
dollars ($6,500,000) as determined in accordance with the terms of this
Agreement."
 
"Excluded Borrowers: KLRA, Inc., EBC Pocatello, Inc., EBC Mt. Vernon, Inc., EBC
Boise, Inc., EBC St. Louis, Inc., La Grande Broadcasting, Inc., Montgomery 22,
Inc., Shawnee Broadcasting, Inc., and Wyoming Channel 2, Inc."
 
"Increased Availability Date: each date, if any, following September 15, 2008
upon which the Term Loan C Lenders in their sole and absolute discretion
determine (as evidenced by written notice delivered to the Borrowers) to
increase the then-applicable available Aggregate Term Loan C Commitments.
Without limiting the discretion of the Term Loan C Lenders set forth in the
preceding sentence, in making their determination as to whether to provide
additional availability to the Borrowers, the Term Loan C Lenders presently
intend to consider, among other factors they may deem relevant, the Borrowers'
operations, earnings, expenses, assets, liabilities (contingent or otherwise),
financial condition and/or prospects including, without limitation, (i) the
performance and composition of Borrowers’ management team from and after the
date hereof, (ii) evidence that the Borrowers have achieved sustainable
reductions in costs and/or increases in revenues that significantly improve, to
the satisfaction of the Term Loan C Lenders, the Borrowers’ cash flow forecasts
for the period through December 23, 2008 and (iii) evidence that the Borrowers
have executed one or more bona fide purchase agreements satisfactory to the Term
Loan C Lenders for the sale of assets that will yield Net Cash Proceeds by
December 23, 2008 in an amount which is satisfactory to the Term Loan C
Lenders."

- 7 -

--------------------------------------------------------------------------------



"Key Person: with respect to any position indicated on Schedule 5 to the Third
Amendment, each Person listed opposite such position on Schedule 5 to the Third
Amendment or any replacement of such Person reasonably satisfactory to the
Required Lenders."
 
"Key Person Event: the failure of any position indicated on Schedule 5 to the
Third Amendment to at all times be occupied by the respective Key Person with
respect thereto and such failure continues for a period of fifteen (15)
consecutive calendar days."
 
"Net Cash Proceeds: with respect to any Disposition, the aggregate amount of all
cash payments received by a Borrower, directly or indirectly, in connection with
such Disposition, whether at the time thereof or after the consummation of such
Disposition under deferred payment arrangements or investments entered into or
received in connection with such Disposition, minus the aggregate amount of all
reasonable and customary (i) legal, regulatory, title and recording tax
expenses; (ii) transfer taxes, and (iii) commissions and other fees and expenses
paid at any time by a Borrower in connection with such Disposition, and minus
amounts paid to discharge liens on the Disposed of property and minus any taxes
payable or due in connection with such Disposition or reasonable and customary
cash reserves established therefor in connection with such Disposition. Net Cash
Proceeds shall not include, however, any exchange credit received in a tax
deferred exchange of property. "


"RTN Disposition: the meaning specified in the Third Amendment."


"RTN Purchase Agreement: the meaning specified in the Third Amendment."
 
"Term Loan C Commitment: with respect to each Term Loan C Lender, the commitment
of such Term Loan C Lender to make Term Loans C. The initial amount of each Term
Loan C Lender's Term Loan C Commitment is set forth in Exhibit C to the Third
Amendment."
 
"Term Loan C Lenders: Lenders holding Term Loan C Notes."
 
"Term Loan C Notes: the meaning specified in the Third Amendment."
 
"Term Loans: Term Loans A, Term Loans B and Term Loans C."
 
"Term Loans C: Loans made by Term Loan C Lenders pursuant to the Third
Amendment."
 
"Third Amendment: that certain Third Amendment to Third Amended and Restated
Credit Agreement and Forbearance Agreement dated as of June 24, 2008, among
Borrowers, Lenders and Agents."
 
"Third Amendment Closing Date: the date of closing of the Third Amendment."

- 8 -

--------------------------------------------------------------------------------



"Waived Disposition: the meaning specified in the Third Amendment."
 
"Waived Disposition Purchase Documents: the meaning specified in the Third
Amendment."
 
"Waived Station Purchase Agreement: the meaning specified in the Third
Amendment."
 
"Waived Station Sales: the meaning specified in the Third Amendment."
 
6. Term Loans C. (i) Subject to the terms and conditions contained in this
Agreement and the Credit Agreement, as amended by this Agreement, each Term Loan
C Lender agrees severally to make one or more loans pursuant to this Section 6
(collectively, the "Term Loans C") to Borrowers from time to time during the
Forbearance Period in an aggregate principal amount which does not exceed the
amount of such Lender's commitment to make Term Loans C, provided, however, (i)
Term Loan C Lenders shall have no obligation to make any Term Loans C if, after
giving effect to such Term Loans C, the sum of the aggregate amount of the Term
Loans C advanced by Term Loan C Lenders plus the amount of the requested Term
Loans C would exceed the available Aggregate Term Loan C Commitment then in
effect and (ii) unless and until an Increased Availability Date shall occur, the
available Aggregate Term Loan C Commitments shall not exceed $1,500,000. The
Term Loan C Lenders' respective maximum commitments to make Term Loans C are set
forth in Exhibit C hereto. The Term Loans C shall constitute Term Loans for all
purposes of the Credit Agreement, as amended hereby.


(ii) On any date during the Forbearance Period on which interest on the Loans or
fees or expense reimbursements required are payable by Borrowers, Borrowers
shall be automatically (without the giving of any notice) deemed to have
requested Terms Loans C to be made in an amount equal to all interest on the
Loans and/or fees and expense reimbursements due and payable on such date and
Billing Agent shall promptly notify Term Loan C Lenders of each such request and
the amount of the Term Loans C to be advanced on such date; provided, however,
that the Terms Loans C shall be made within the limits of the then available
Aggregate Term Loan C Commitment and Borrowers shall not have the right to
re-borrow principal amounts repaid or prepaid in respect to the Term Loans C.
The Term Loans C shall be made by the Term Loan C Lenders Pro Rata in accordance
with Section 2.13 of the Credit Agreement, as amended by this Agreement. Not
later than 2:00 P.M. (California time) on the date Term Loans C are to be
advanced, each Term Loan C Lender shall make available to Billing Agent the
portion of the Term Loans C to be made by it on such date, in immediately
available funds, for the account of Borrower. The amount so received by Billing
Agent shall, subject to the terms and conditions of this Agreement and the
Credit Agreement, be directly applied by Billing Agent to the payment of all
interest on the Loans and fees and expense reimbursements due and payable on
such date or to such other purposes as the Required Lenders in their sole and
absolute discretion shall consent to in writing. No Term Loans C may be drawn by
Borrowers for any purpose other than as provided in this Section 6(ii).

- 9 -

--------------------------------------------------------------------------------



(iii) The borrowings under this Section 6 shall be evidenced by Borrowers'
Secured Promissory Notes issued to the respective Term Loan C Lenders (together
with any additional Secured Promissory Notes issued to assignee(s) of the Term
Loan C Lenders under Article XII of the Credit Agreement or otherwise issued in
addition thereto, in substitution therefor or amendment or replacement thereof,
collectively, the "Term Loan C Notes"), and the Term Loan C Notes shall
constitute Term Notes for all purposes of the Credit Agreement, as amended
hereby.
 
(iv) Borrowers' right to request or receive Term Loans C shall terminate upon
termination or expiration of the Forbearance Period.
 
7. Article I Amendments.
 
(a) The following definitions in Section 1.01 of the Credit Agreement are hereby
amended to read in their entirety as follows:
 
"Base Rate: the per annum interest rate calculated from time to time as being
the sum of (i) the greatest of (A) the Prime Rate, (B) the Federal Funds Rate in
effect on such day plus fifty (50) basis points (0.50%), and (C) seven and
one-half percent (7.50%) per annum plus (ii) nine percent (9.00%)."
 
"Billing Agent: (i) with respect to the Revolving Credit Loans, WFF, for itself
and the other Revolving Credit Lenders; (ii) with respect to the Term Loans A,
WFF, for itself and the other Term Loan A Lenders; (iii) with respect to the
Term Loans B, Silver Point, for itself and the Term Loan B Lenders; and (iv)
with respect to the Term Loans C, Silver Point, for itself and the Term Loan C
Lenders."
 
"Pro Rata; Pro Rata Share and Ratable: (i) the respective meanings specified in
Section 2.13 with respect to the matters described therein, (ii) with respect to
matters deemed to relate solely to Revolving Credit Lenders by the specific
terms hereof, the percentage obtained by dividing a Revolving Credit Lender's
Revolving Credit Commitment by the Aggregate Revolving Credit Commitments;
provided, however, that if the Revolving Credit Commitments have been terminated
or the Obligations have been accelerated, Pro Rata Share shall be the percentage
obtained by dividing the unpaid principal amount of such Revolving Credit
Lender's Revolving Credit Loans by the unpaid principal balance of all Revolving
Credit Loans; (iii) with respect to matters relating solely to Term Loan A
Lenders, the percentage obtained by dividing the unpaid principal amount of such
Term Loan A Lender's Term Loans A by the unpaid principal balance of all Term
Loans A; (iv) with respect to matters relating solely to Term Loan B Lenders,
the percentage obtained by dividing the unpaid principal amount of such Term
Loan B Lender's Term Loans B by the unpaid principal balance of all Term Loans
B; (v) with respect to matters relating solely to Term Loan C Lenders, the
percentage obtained by dividing the unpaid principal amount of such Term Loan C
Lender's Term Loans C by the unpaid principal balance of all Term Loans C; (vi)
with respect to matters relating solely to Term Loan Lenders, the percentage
obtained by dividing (A) the aggregate outstanding principal balance of the Term
Loans of such Lender plus the aggregate amount of the unutilized and available
Term Loan Commitments of such Term Loan Lender, by (B) the aggregate unpaid
principal balance of all Term Loans plus the aggregate amount of the unutilized
and available Term Loan Commitments of all Term Loan Lenders; provided, however,
that in the event the Term Loan Commitments have been terminated or the
Obligations have been accelerated, Pro Rata Share shall be the percentage
obtained by dividing the unpaid principal amount of such Term Loan Lenders'
Loans, by the unpaid principal amount of all outstanding Term Loans; and (vii)
with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 10.05), the percentage
obtained by dividing (A) the aggregate outstanding principal balance of the
Loans of such Lender plus the aggregate amount of the unutilized and available
Commitments of such Lender, by (B) the aggregate unpaid principal balance of all
Loans plus the aggregate amount of the unutilized and available Commitments of
all Lenders; provided, however, that in the event the Commitments have been
terminated or the Obligations have been accelerated, Pro Rata Share shall be the
percentage obtained by dividing the unpaid principal amount of such Lenders'
Loans, by the unpaid principal amount of all outstanding Loans."

- 10 -

--------------------------------------------------------------------------------



"Required Lenders: at any time, (a) Lenders (who are not Defaulting Lenders)
holding in the aggregate at least two-thirds (2/3) of the sum of (i) the
aggregate outstanding principal balance of the Revolving Credit Loans and (ii)
the aggregate amount of the unutilized Revolving Credit Commitments, if any,
excluding from such calculations, however, the Revolving Credit Loans and
Revolving Credit Commitments held by the Defaulting Lenders, and (b) Lenders
(who are not Defaulting Lenders) holding in the aggregate at least two-thirds
(2/3) of the aggregate outstanding principal balance of the Term Loans A,
excluding from such calculation any Loans held by the Defaulting Lenders, and
(c) Lenders (who are not Defaulting Lenders) holding in the aggregate at least
two-thirds (2/3) of the aggregate outstanding principal balance of the Term
Loans B, excluding from such calculation any Loans held by the Defaulting
Lenders; provided however, that at any time after the Third Amendment Closing
Date, Required Lenders shall mean (a) Lenders (who are not Defaulting Lenders)
holding in the aggregate at least a majority of the aggregate outstanding
principal balance of the Term Loans B, excluding from such calculation any Loans
held by the Defaulting Lenders, and (b) Lenders (who are not Defaulting Lenders)
holding in the aggregate at least a majority of the aggregate outstanding
principal balance of the Term Loans C, excluding from such calculation any Loans
held by the Defaulting Lenders."
 
"Term Loan Commitment: the Term Loan A Commitments, Term Loan B Commitments and
Term Loan C Commitments."
 
(b) This Agreement and the Third Amendment to Side Letter Agreement shall be
included within the definition of "Loan Documents" for the purposes of the
Credit Agreement.
 
8. Article II Amendments.
 
  (a) Section 2.02(b) of the Credit Agreement is hereby amended to read in its
entirety as follows:
 
"(b) Determination of Interest Rate for Loans. Except as hereinafter provided,
the interest rate charged by the Lenders in respect to the Loans shall be either
(1) the applicable LIBOR Rate pursuant to a Notice of Conversion or Continuation
effective on the first day of the Interest Period, plus ten percent (10.00%),
or, (2) if such LIBOR Rate is not available or published, or at Borrowers'
option, the Base Rate."

- 11 -

--------------------------------------------------------------------------------



(b) Section 2.02(d) of the Credit Agreement is hereby amended to read in its
entirety as follows:
 
"(d) Interest Payment Dates. Interest on the Revolving Credit Loans, Term Loans
A and Letter of Credit Fees shall accrue as of and after the date hereof and
shall be due and payable by Borrowers, jointly and severally, in arrears,
without setoff, deduction or counterclaim on the first day of each month,
commencing March 1, 2008, and on the Maturity Date, whether by reason of
acceleration, prepayment, payment or otherwise. Interest on the Term Loans B
shall accrue as of and after the date hereof and shall be due and payable by
Borrowers, jointly and severally, in arrears, without setoff, deduction or
counterclaim on the first Business Day of each month, commencing March 1, 2008,
and on the Maturity Date, whether by reason of acceleration, prepayment, payment
or otherwise. Interest on the Term Loans C shall accrue as of and after the date
hereof and shall be due and payable by Borrowers, jointly and severally, in
arrears, without setoff, deduction or counterclaim on the first Business Day of
each month, commencing July 1, 2008, and on the Maturity Date, whether by reason
of acceleration, prepayment, payment or otherwise."
 
(c) Section 2.02(e) of the Credit Agreement is hereby amended to read in its
entirety as follows:
 
"(e) Effect of Defaults, Etc.
 
(i) During the existence of any Default or Event of Default, the outstanding
principal balance under the Loans and, to the extent permitted by applicable
law, overdue interest, fees, expenses or other amounts payable hereunder or
under the other Loan Documents, shall bear interest, from and including the date
such Event of Default occurred until such Event of Default is cured or waiver in
writing as provided herein, at a rate per annum (the "Default Rate") (computed
on the basis of the actual number of days elapsed over a 360-day year) equal to
three percent (3.00%) above the interest rate(s) otherwise applicable hereunder;
and the Letter of Credit fee provided for herein shall be increased by three
percent (3.00%) above the per annum rate otherwise applicable hereunder.
 
(ii) If any installment of interest is not paid within ten (10) days of its due
date, Borrowers shall, to the extent permitted by law, pay to Billing Agent for
the account of Lenders holding the delinquent interest obligations, a late and
handling charge equal to five percent (5%) of the unpaid portion of such overdue
installment.
 
(iii) Nothing in this Section 2.02(e) shall affect the rights of Administrative
Agent, Collateral Agent or Lenders to exercise any rights or remedies under the
Loan Documents or applicable law arising upon the occurrence and continuance of
an Event of Default."
 
(d) Section 2.05(b)(ii) of the Credit Agreement is hereby amended to read in its
entirety as follows:

- 12 -

--------------------------------------------------------------------------------



"(ii) Dispositions of Assets. Without limiting the obligation of Borrowers under
Section 7.03 to obtain the consent of the Required Lenders to any Disposition
not otherwise permitted hereunder, Borrowers agree (A) three (3) Business Days
prior to the occurrence of any Disposition, to deliver to Billing Agent (in
sufficient copies for each Lender) a statement, certified by a Duly Authorized
Officer of Borrower Representative and in reasonable detail, of the amount of
the Net Cash Proceeds of such Disposition and (B) that in the event any
Disposition is closed, Borrowers shall prepay the Loans on the date of such
Disposition in an aggregate amount equal to 100% of such Net Cash Proceeds;
provided that if (i) the Borrowers or any of their Subsidiaries receive the
proceeds of any Disposition of a Waived Station Sale on or after October 22,
2008 and (ii) no Default or Event of Default has occurred, then Borrowers shall
prepay the Loans on the date of receipt of such proceeds in an aggregate amount
equal to 80% of the Net Cash Proceeds of such Waived Station Sale Disposition
and all remaining Net Cash Proceeds for such Disposition shall be deposited in
the Reserve."
 
(e) Section 2.05(c)(iv) of the Credit Agreement is hereby amended to read in its
entirety as follows:
 
"(iv) All payments shall be remitted to Collateral Agent and all such payments
(other than payments received while no Default or Event of Default has occurred
and is continuing and which relate to the payment of principal or interest of
specific Obligations then due or which relate to the payment of specific fees
then due), and all proceeds of Collateral received by Collateral Agent, shall be
applied as follows:
 
A. first, to pay any expenses then due to Administrative Agent and the
Collateral Agent and any indemnities owed to the Administrative Agent and the
Collateral Agent pursuant to the Loan Documents, each on a ratable basis, under
the Loan Documents, until paid in full;
 
B. second, to pay any expenses then due to Lenders (other than the Term Loan B
Lenders and Term Loan C Lenders) and any indemnities owed to the Lenders (other
than the Term Loan B Lenders and Term Loan C Lenders) pursuant to the terms of
the Loan Documents, each on a ratable basis, under the Loan Documents, until
paid in full;
 
C. third, to pay any fees then due to Administrative Agent and Collateral Agent
pursuant to the terms of this Agreement, on a ratable basis, under the Loan
Documents until paid in full;
 
D. fourth, to pay any fees then due to Lenders (other than the Term Loan B
Lenders and Term Loan C Lenders) under the Loan Documents, on a ratable basis,
until paid in full;
 
E. fifth, ratably to pay interest due in respect of the Loans (other than the
Term Loans B and Term Loans C) until paid in full;

- 13 -

--------------------------------------------------------------------------------



F. sixth, to pay the principal of all Revolving Credit Loans until paid in full
(provided, however, that each Revolving Credit Lender shall have the right to
waive payment under this paragraph (F) in its sole discretion, in which case the
proceeds shall be applied as set forth in the paragraphs below);
 
G. seventh, so long as no Default or Event of Default has occurred and is
continuing, to pay the principal of all Term Loans A until paid in full
(provided, however, that each Term Loan A Lender shall, with the consent of the
Administrative Agent which shall not be unreasonably withheld, have the right to
waive full payment under this paragraph (G) in its sole discretion, in which
case a portion of the sums available after application of the foregoing
paragraphs shall be used to pay the principal of all Term Loans until paid in
full, such portion to be equal to a fraction of such sums, the numerator of
which fraction is the unpaid principal balance of all Term Loans and the
denominator of which fraction is the unpaid principal balance of all Term Loans,
and the remaining portion of the proceeds shall be applied as set forth in the
paragraphs below);
 
H. eighth, so long as no Default or Event of Default has occurred and is
continuing, to pay expenses and fees then due to the Term Loan B Lenders and
indemnities owed to the Term Loan B Lenders pursuant to the Loan Documents;
 
I. ninth, so long as no Default or Event of Default has occurred and is
continuing, to pay interest due to Term Loan B Lenders in respect of the Term
Loans B and to pay the principal of all Term Loans B until paid in full;
 
J. tenth, so long as no Default or Event of Default has occurred and is
continuing, to pay expenses and fees then due to the Term Loan C Lenders and
indemnities owed to the Term Loan C Lenders pursuant to the Loan Documents;
 
K. eleventh, so long as no Default or Event of Default has occurred and is
continuing, to pay interest due to Term Loan C Lenders in respect of the Term
Loans B and to pay the principal of all Term Loans C until paid in full;
 
L. twelfth, if a Default or an Event of Default has occurred and is continuing,
to Collateral Agent, to be held by Collateral Agent, for the ratable benefit of
Issuing Lender and those Revolving Credit Lenders having a Revolving Credit
Commitment, as cash collateral in an amount up to 105% of the then extant Letter
of Credit Usage until paid in full;
 
M. thirteenth, if a Default or an Event of Default has occurred and is
continuing, to pay the principal of all Term Loans A until paid in full;

- 14 -

--------------------------------------------------------------------------------



N. fourteenth, if a Default or an Event of Default has occurred and is
continuing, to pay expenses, fees and interest due to Term Loan B Lenders in
respect of the Term Loans B, to pay indemnities owed to the Term Loan B Lenders
pursuant to the Loan Documents, and to pay the principal of all Term Loans B
until paid in full;
 
O. fifteenth, if a Default or an Event of Default has occurred and is
continuing, to pay expenses, fees and interest due to Term Loan C Lenders in
respect of the Term Loans C, to pay indemnities owed to the Term Loan C Lenders
pursuant to the Loan Documents, and to pay the principal of all Term Loans C
until paid in full;
 
P. sixteenth, to pay any other Obligations until paid in full; and
 
Q. last, to Borrowers or such other Person entitled thereto under applicable
law."
 
(f) Section 2.13(a) of the Credit Agreement is hereby amended to read in its
entirety as follows:
 
"(a) Except to the extent otherwise provided herein, except with respect to the
fees payable to Administrative Agent and its Affiliates pursuant to the Fee
Letter and fees payable to Collateral Agent, and except as otherwise agreed by
each Lender: (i) each borrowing from Revolving Credit Lenders shall be made from
Revolving Credit Lenders pro rata according to the amounts of their respective
Revolving Credit Commitments; (ii) each borrowing from Term Loan Lenders of any
class shall be made from Term Loan Lenders of such class pro rata according to
the amounts of their respective Term Loan Commitments in respect of such class;
(iii) each payment and prepayment of principal of the Revolving Credit Loans
shall be allocated to Revolving Credit Lenders pro rata in accordance with the
outstanding principal amount of the Revolving Credit Loans owed to such
Revolving Credit Lenders; (iv) each payment of interest on the Revolving Credit
Loans shall be allocated to Revolving Credit Lenders pro rata in accordance with
the outstanding principal amount owed to such Revolving Credit Lenders; (v) each
payment and prepayment of principal of, and each payment of interest on, the
Term Loans A shall be allocated to Term Loan A Lenders pro rata in accordance
with the outstanding principal amount owed to such Term Loan A Lenders in
respect of Term Loans A; (vi) each payment and prepayment of principal of, and
each payment of interest on, the Term Loans B shall be allocated to Term Loan B
Lenders pro rata in accordance with the outstanding principal amount owed to
such Term Loan B Lenders in respect of Term Loans B; (vii) each payment and
prepayment of principal of, and each payment of interest on, the Term Loans C
shall be allocated to Term Loan C Lenders pro rata in accordance with the
outstanding principal amount owed to such Term Loan C Lenders in respect of Term
Loans C; (viii) each payment of Unused Line Fees shall be allocated to Revolving
Credit Lenders pro rata in accordance with their respective Revolving Credit
Commitments; (ix) each payment of any other sums and charges payable for
Lenders' account under this Agreement (except for the fees under the Fee Letter)
shall be allocated, as applicable, to Revolving Credit Lenders pro rata in
accordance with their respective Revolving Credit Commitments and Term Loan
Lenders in accordance with the outstanding principal amounts of the Term Loans
owed to such Term Loan Lenders; (x) each reduction in the Aggregate Revolving
Credit Commitments under Section 2.05 shall reduce the Revolving Credit Lenders'
Commitments pro rata in accordance with their respective Revolving Credit
Commitments immediately preceding each such reduction; (xi) each payment under
Section 2.07, 2.09 or 2.10 shall be made to each Lender in the amount required
to be paid to such Lender as provided in such Section; and (xii) notwithstanding
the foregoing, after and during the continuance of a Default, each distribution
of cash, property, securities or other value received by any Lender, directly or
indirectly, in respect of Borrowers' Obligations hereunder, whether pursuant to
any attachment, garnishment, execution or other proceedings for the collection
thereof or pursuant to any bankruptcy, reorganization, liquidation or other
similar proceeding or otherwise, after payment of collection and other expenses
as provided herein and in the Security Documents, shall, subject to Section
2.05(c)(iv), be apportioned among Lenders pro rata based upon the respective
aggregate unpaid principal amount of all Loans owed to each of them."

- 15 -

--------------------------------------------------------------------------------



9. Article IV Amendment. Article IV of the Credit Agreement is hereby amended by
adding new Section 4.26 to read in its entirety as follows:
 
"Section 4.26. Excluded Borrowers. As of the Third Amendment Closing Date, none
of the Excluded Borrowers holds or owns any assets or has any rights to acquire
any assets, whether or not such assets would constitute Collateral."
 
10. Article VI Amendments. Article VI of the Credit Agreement is hereby amended
by adding new Sections 6.14, 6.15, 6.16, 6.17, 6.18 and 6.19 to read in their
entirety as follows:
 
"Section 6.14. Dispositions.
 
(a) Use reasonable best efforts to cause the assets subject to the RTN
Disposition to be sold to a new buyer at a price in excess of the option price
with respect to such assets under the RTN Purchase Agreement not later than one
hundred eighty (180) days following the execution of the RTN Purchase Agreement
and on terms reasonably satisfactory to Administrative Agent (a transaction
meeting such requirements, an "Option RTN Sale"). Without limiting the
generality of the foregoing, Borrowers agree to (i) prepare or cause to be
prepared and distributed an information memorandum with respect to the assets
subject to the RTN Disposition not later than thirty (30) days following the
execution of the RTN Purchase Agreement, (ii) use reasonable best efforts to
close and fund an Option RTN Sale not later than one hundred eighty (180) days
following the execution of the RTN Purchase Agreement and (iii) at all times
after the Third Amendment Closing Date, continue to retain Thomas Weisel
Partners Group, Inc., or any other investment bank of recognized national
standing reasonably acceptable to the Administrative Agent, to market the assets
subject to the RTN Disposition to be sold to third party buyers.
 
(b) Use reasonable best efforts to cause the assets subject to each Waived
Station Sale to be sold to a new buyer at a price in excess of the price with
respect to such assets under the related Waived Station Purchase Agreement prior
to the date that the asset sale contemplated by the Waived Station Purchase
Agreement is consummated and on terms reasonably satisfactory to Administrative
Agent.

- 16 -

--------------------------------------------------------------------------------



(c) Within five (5) days after the execution of any bona fide purchase agreement
with third parties for Dispositions, Borrowers shall file (or cause to be filed)
with the FCC all documents that are necessary or advisable to be filed with the
FCC to effectuate such Disposition.
 
(d) Upon each request of Administrative Agent, Borrowers shall provide Agents
and Lenders with updates as to Borrowers' progress in satisfying each of its
obligations under this Sections 6.14 (including the participation of its
appropriate advisers, brokers and other applicable representatives).
 
(e) Except for the exercise of rights which require consent of the Lenders,
enforce all of their rights and remedies under each Luken Agreement.
 
(f) Ensure that no amendment, restatement, supplement, waiver or other
modification is made to, or right or remedy exercised under, any Luken Agreement
unless the Required Lenders consent thereto in their sole discretion.
 
Section 6.15. Appointment of Board Observer. Permit a representative of the
Lenders (a "Non-Voting Observer") to be present as a non-voting observer at each
meeting or teleconference of the board of directors or any duly authorized
committee thereof (the "Board") of each Borrower, and the Non-Voting Observer
shall receive from such Borrower reimbursement of reasonable expenses incurred
in connection with attending all meetings of the Board. The Non-Voting Observer
shall have the right to attend meetings of the Board in person or
telephonically, and such Non-Voting Observer shall be notified of any such
meetings, including such meeting's time and place, in the same manner as the
members of the Board. The Non-Voting Observer shall not constitute a member of
the Board and shall not be entitled to vote on any matter presented to the Board
but may observe (but not participate in) any discussions of such matters. Each
Borrower shall (a) provide the Non-Voting Observer with all financial and
operational information regarding such Borrower that is prepared for or provided
to its Board, at the time it is so prepared or provided and (b) advise the
Non-Voting Observer of material determinations made by its Board at the time
such determinations are made and provide copies of the minutes of meetings of
such Board; provided that each Board shall have the right to exclude the
Non-Voting Observer from attending any proceedings of such Board and from
receiving any such information (i) to the extent the subject matter of such
proceeding or information relates directly to this Agreement or (ii) if (in the
reasonable opinion of counsel to such Borrower) such attendance or receipt could
prejudice any attorney-client privilege of such Borrower or could violate any
law, and in each case so long as such exclusion is not used as a means to
circumvent the obligation of such Borrower to provide access and information to
the Non-Voting Observer.

- 17 -

--------------------------------------------------------------------------------



Section 6.16. Maintain Independent Directors. Comply with the rules promulgated
by The NASDAQ Stock Market LLC (but subject to any applicable grace periods for
compliance set forth in such rules) requiring that at least a majority of the
board of directors of EMHC is comprised of independent directors (as defined in
accordance with such rules).
 
Section 6.17. Retransmission Agreements. Not enter into any new or revised
retransmission agreement or related agreement (including without limitation any
amendments, restatements, supplements, waivers or other modifications thereto)
without prior written notice to the Administrative Agent and on terms that are
reasonably satisfactory to the Administrative Agent.
 
Section 6. 18. Update on Performance. Within 15 days prior to September 1, 2008,
the Borrowers shall provide the Lenders with an update on the Borrowers’
financial performance and progress on cost cutting and asset sale initiatives,
together with such other information any Lender shall reasonably request.
 
Section 6.19. Post-Closing Matters. The Borrowers shall satisfy the requirements
set forth on Exhibit D on or before the date specified for such requirement."
 
11. Article VII Amendments. Section 7.03 of the Credit Agreement is hereby
amended to read in its entirety as follows:
 
"Section 7.03. Dispositions of Assets; Etc. Sell, lease, transfer or otherwise
dispose of its properties, assets, rights, licenses and franchises to any Person
(including without limitation dispositions in exchange for similar assets and
properties and commonly referred to as "asset swaps"), except for (a)
Dispositions not required by Section 6.11 made in the ordinary course of
business of property with an aggregate fair market value not to exceed $250,000
in any single transaction or $500,000 in the aggregate over the term of this
Agreement (including the disposition, without replacement, of equipment and real
estate which is obsolete or no longer needed by the Borrowers in the conduct of
their businesses), (b) Dispositions consisting of the replacement of equipment
with other equipment of at least equal utility and value (provided that the Lien
upon such newly acquired equipment securing the Obligations shall have the same
priority as the Lien upon the replaced equipment) and (c) Dispositions made with
the written consent of the Required Lenders (all Dispositions described in this
sentence, collectively, the "Permitted Dispositions")."
 
12. Article VII Amendments. Article VII of the Credit Agreement is hereby
amended by adding new Sections 7.16 and 7.17 to read in their entirety as
follows:
 
"Section 7.16. Press Releases and Disclosure. Issue any press release or other
public disclosure on or prior to the Maturity Date, including, without
limitation, any proxy statement or other materials filed with any Governmental
Authority using the name of any of the Lenders or referring to this Agreement,
the Credit Agreement or the other Loan Documents, without at least 2 Business
Days’ prior notice to the Administrative Agent and the prior written consent of
the Administrative Agent (such consent not to be unreasonably withheld, delayed
or conditioned), unless (and only to the extent that) such Borrower is required
to do so under a mandatory provision of applicable law and then, in any event,
such Borrower will consult with and provide a reasonable opportunity for review
by the Administrative Agent (as practicable under the circumstances) before
issuing such press release or other public disclosure. The Borrowers agree that
not withstanding the foregoing, no disclosure shall be made with respect to the
transactions contemplated by this Agreement without the prior written consent of
the Administrative Agent.

- 18 -

--------------------------------------------------------------------------------



Section 7.17. Assets Acquired by Excluded Borrowers. Sell, lease or transfer
properties, assets, rights, licenses and franchises to any Excluded Borrower
(including without limitation sales, leases or transfers in exchange for similar
assets and properties and commonly referred to as "asset swaps") notwithstanding
the fact that such sale, lease or transfer may otherwise be permitted under this
Credit Agreement and the Excluded Borrowers shall not purchase, lease or acquire
properties, assets, rights, licenses and franchises from any other Person."
 
13. Article VIII Amendments.
 
(a) Paragraph (e) of Article VIII of the Credit Agreement is hereby amended by
inserting the following proviso in the last line thereof after "thereof;":
 
"provided further that it shall not be a Default or an Event of Default if any
Excluded Borrower fails to (i) preserve, renew and keep in full force and effect
its corporate, partnership, or limited liability company existence in accordance
with Section 6.01(a) or (ii) comply with Section 6.03, in each case, to the
extent such failure results from the non-payment of required franchise taxes;"
 
(b) Paragraph (t) of Article VIII of the Credit Agreement is hereby amended to
read in its entirety as follows:
 
"(t) any Borrower or any Subsidiary shall terminate or suffer termination of any
network affiliation agreement to which it is party;"
 
(c) Article VIII of the Credit Agreement is hereby amended by deleting the word
"or" at the end of paragraphs (s) and (v) thereof.
 
(d) Article VIII of the Credit Agreement is hereby amended by inserting the word
"or" at the end of paragraph (w) thereof.
 
(e) Article VIII of the Credit Agreement is hereby amended by adding a new
paragraph (x) to read in its entirety as follows:
 
"(x) a Key Person Event occurs at any time after the Third Amendment Closing
Date;"

- 19 -

--------------------------------------------------------------------------------



14. Article X Amendments. Section 10.01(a) of the Credit Agreement is hereby
amended by adding a new sentence at the end thereof to read in its entirety as
follows:
 
"Each Term Loan C Lender hereby irrevocably (subject to Section 10.08)
designates and appoints Silver Point, which designation and appointment is
coupled with an interest, as Billing Agent of such Lender under this Agreement
and the other Loan Documents, and each such Lender irrevocably authorizes Silver
Point to act as Billing Agent of such Lender, to take such action on its behalf
under the provisions of this Agreement and the other Loan Documents and to
exercise such powers and perform such duties as are expressly delegated to
Billing Agent by the terms of this Agreement and the other Loan Documents,
together with such other powers as are reasonably incidental thereto."
 
15. Representations and Warranties of the Borrowers.
 
Borrowers hereby represent and warrant to Lender Group that:
 
(a) Except for the existence of the Existing Defaults, each representation and
warranty set forth in Article IV of the Credit Agreement, as amended hereby, is
hereby restated and affirmed as true and correct as of the date hereof (except
to the extent that any such representations or warranties relate to an earlier
specific date or dates);
 
(b) Borrowers have the power and authority to enter into this Agreement and all
other agreements contemplated hereby (including, without limitation, the Side
Letter Agreement, as amended), and to do all acts and things as are required or
contemplated hereunder to be done, observed and performed by the Borrowers;
 
(c) Each of this Agreement and all other agreements to be executed by Borrowers
and contemplated hereby (including, without limitation, the Side Letter
Agreement, as amended) has been duly authorized (by all necessary corporate or
limited liability company action and otherwise), validly executed and delivered
by Borrowers and constitutes the legal, valid and binding obligation of
Borrowers enforceable against them in accordance with its terms; and
 
(d) The execution and delivery of this Agreement and all other agreements to be
executed by Borrowers and contemplated hereby (including, without limitation,
the Side Letter Agreement, as amended) and Borrowers' performance hereunder and
thereunder do not and will not require the consent or approval of any
governmental authority, nor be in contravention of or in conflict with
Borrowers' respective Articles of Incorporation or similar document, or the
provisions of any statute, or any judgment, order, or indenture, instrument,
agreement, or undertaking, to which each Borrower is a party or by which each
Borrower or its assets or properties are or may become bound.
 
16. Conditions to Agreement.
 
As a condition precedent to the effectiveness of this Agreement, (a) Collateral
Agent shall have received one or more counterparts of this Agreement executed by
Borrowers and each Lender, (b) no Default (other than an Existing Default) shall
exist on the date hereof, and (c) Borrowers shall have delivered to Lender Group
the agreements, documents and other evidence described in Exhibit B attached
hereto and made a part hereof, each in form and substance acceptable to Agents.
No amendment or waiver of any condition precedent to the effectiveness of this
Agreement shall be effective unless the same shall be in writing and signed by
Lender Group.

- 20 -

--------------------------------------------------------------------------------



17.  Release. (a) In consideration of the agreements of Lender Group contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Borrower, on behalf of itself
and its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges each
Agent, each Lender, their respective successors and assigns, and each of their
respective affiliates, subsidiaries, predecessors, directors, officers,
partners, attorneys, employees, agents and other representatives (each Lender,
each Agent and all such other Persons being hereinafter referred to collectively
as the "Releasees," and individually as a "Releasee"), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a "Claim," and collectively, "Claims")
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which any Borrower or any of its successors, assigns, or
other legal representatives, may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Agreement for or on account of, or in relation
to, or in any way in connection with any of the Credit Agreement, as amended
hereby, the other Loan Documents or this Agreement or transactions thereunder or
related thereto.
 
(b) Each Borrower understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.
 
(c) Each Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
 
(d) Each Borrower, on behalf of itself and its respective successors, assigns,
and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by the
Borrower pursuant to Section 16(a) of this Agreement. If any Borrower, or its
respective successors, assigns, or other legal representatives violates the
foregoing covenant, each Borrower, for itself and its successors, assigns and
legal representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys' fees and
costs incurred by any Releasee as a result of such violation.

- 21 -

--------------------------------------------------------------------------------



(e) As to each and every claim released hereunder, each Borrower hereby
represents that it has received the advice of legal counsel with regard to the
releases contained herein, and having been so advised, specifically waives the
benefit of the provisions of Section 1542 of the Civil Code of California which
provides as follows:
 
"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR."


As to each and every claim released hereunder, each Borrower also waives the
benefit of each other similar provision of applicable federal or state law, if
any, pertaining to general releases after having been advised by its legal
counsel with respect thereto.


18. Corrective Amendment. For the avoidance of doubt, the provision referenced
in the First Amendment as Section 2.01(e) of the Credit Agreement shall be
deemed to be replaced in its entirety with Section 2.02(e) of the Credit
Agreement, as amended hereby.
 
19. Acknowledgment of Obligations. The Revolving Credit Loan and the Term Loans,
together with interest accrued and accruing thereon, the reimbursement
obligations with respect to each letter of credit for the account of Borrowers
or any affiliate, and fees, costs, expenses and other charges now or hereafter
payable by Borrowers to Lender Group, are unconditionally owing by Borrowers,
without offset, defense or counterclaim of any kind, nature or description
whatsoever. Each Borrower warrants and represents that it has no defenses,
setoffs, claims, counterclaims or causes of action of any kind or nature
whatsoever with respect to the Obligations.
 
20. No Further Amendments.
 
Except for the amendments set forth herein or otherwise set forth in any
agreement signed by Lender Group and dated the date hereof, the text of the
Credit Agreement shall remain unchanged and in full force and effect. No waiver
by Lender Group under the Credit Agreement is granted or intended and Lender
Group expressly reserves the right to require strict compliance with the terms
of the Credit Agreement. The waivers and amendments agreed to herein shall not
constitute or evidence a course of dealing at variance with the Credit Agreement
such as to require further notice by Lender Group to require strict compliance
with the terms of the Credit Agreement in the future.
 
21. Security Documents.
 
All obligations of Borrowers under the Credit Agreement, as amended hereby,
shall be secured by a first priority security interest and Lien (subject only to
Permitted Liens) and be entitled to the benefits of the Security Documents. All
Security Documents heretofore executed by the Borrowers shall remain in full
force and effect to secure the Obligations, and such Security Documents, as
amended hereby, are hereby ratified and affirmed.

- 22 -

--------------------------------------------------------------------------------



22. Counterparts.
 
This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original and all of which, taken together, shall constitute one and
the same agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement
 
23. Applicable Law.
 
THIS AGREEMENT SHALL BE DEEMED TO BE MADE PURSUANT TO THE LAWS OF THE STATE OF
CALIFORNIA WITH RESPECT TO AGREEMENTS MADE AND TO BE PERFORMED WHOLLY IN THE
STATE OF CALIFORNIA AND SHALL BE CONSTRUED, INTERPRETED, PERFORMED AND ENFORCED
IN ACCORDANCE THEREWITH.
 
24. Captions.
 
The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.
 
25. Legal Fees.
 
Borrowers shall pay all reasonable expenses incurred by Lender Group in the
drafting, negotiation and closing of the documents and transactions contemplated
hereby, including the reasonable fees and disbursements of the Administrative
Agent's special counsels and the Collateral Agent's special counsel.
 
26. Successors and Assigns.
 
This Agreement shall be binding upon and inure to the benefit of Borrowers,
Agents and Lenders and their respective successors and assigns, except that the
Borrowers shall not that the right to assign any of their rights hereunder or
delegate any of their obligations hereunder without the prior written consent of
the Required Lenders. Any such impermissible assignment or delegation shall be
void and of no effect.
 
27. Notices.
 
All notices, requests, demands and other communications provided for under this
Agreement or under the Credit Agreement, as amended hereby, shall be provided in
accordance with Section 13.03, and if to any Term Loan C Lender or the Billing
Agent with respect to Term Loans C, shall be sent (a) if to any Term Loan C
Lender, at the address set forth on the appropriate signature page hereto or,
with respect to any assignee of the Notes under Article XII of the Credit
Agreement, at the address designated by such assignee in a written notice to the
other parties hereto and (b) if to Billing Agent with respect to Term Loans C,
to Silver Point at the address set forth on the appropriate signature page
hereto.

- 23 -

--------------------------------------------------------------------------------



28. Reaffirmation.
 
Except as amended hereby, the Credit Agreement, the Notes and all Security
Documents shall remain in full force and effect and are in all respects hereby
ratified and affirmed.
 
(The next page is the first signature page)

- 24 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Administrative Agent, Collateral Agent, Billing Agent,
Lenders and Borrowers have caused this Agreement to be duly executed by their
respective duly authorized representatives, as a sealed instrument, all as of
the day and year first above written.
 

 
BORROWERS:
     
EQUITY MEDIA HOLDINGS CORPORATION
 
ARKANSAS 49, INC.
 
BORGER BROADCASTING, INC.
 
DENVER BROADCASTING, INC.
 
EBC HARRISON, INC.
 
EBC PANAMA CITY, INC.
 
EBC SCOTTSBLUFF, INC.
 
EQUITY NEWS SERVICES, INC., f/k/a Hispanic News Network, Inc.
 
FORT SMITH 46, INC.
 
LOGAN 12, INC.
 
MARQUETTE BROADCASTING, INC.
 
NEVADA CHANNEL 3, INC.
 
NEWMONT BROADCASTING CORPORATION
 
PRICE BROADCASTING, INC.
 
PULLMAN BROADCASTING INC.
 
REP PLUS, INC.
 
RIVER CITY BROADCASTING, INC.
 
ROSEBURG BROADCASTING, INC.
 
TV 34, INC.
 
VERNAL BROADCASTING, INC.
 
WOODWARD BROADCASTING, INC.
 
EBC MINNEAPOLIS, INC.
 
EBC DETROIT, INC.
 
EBC BUFFALO, INC.
 
EBC WATERLOO, INC.
 
EBC ATLANTA, INC.
 
EBC SEATTLE, INC.
 
EBC KANSAS CITY, INC.




 
By:
    
Name:
 
Title:


--------------------------------------------------------------------------------





 
EBC SYRACUSE, INC.
 
NEVADA CHANNEL 6, INC.
 
EBC PROVO, INC.
 
EBC SOUTHWEST FLORIDA, INC.
 
EBC LOS ANGELES, INC.
 
C.A.S.H. SERVICES, INC. f/k/a Skyport Services, Inc.
 
EBC NASHVILLE, INC
 
EBC JACKSONVILLE, INC.
 
CENTRAL ARKANSAS PAYROLL COMPANY
 
EQUITY INSURANCE COMPANY
 
KLRA, INC.
 
EBC POCATELLO, INC.
 
EBC WICHITA FALLS, INC.
 
EBC MT. VERNON, INC.
 
EBC BOISE, INC.
 
EBC ST. LOUIS, INC.
 
LA GRANDE BROADCASTING, INC.
 
MONTGOMERY 22, INC.
 
SHAWNEE BROADCASTING, INC.
 
EBC WACO, INC.
 
WYOMING CHANNEL 2, INC.




 
By:
   
Name:
 
Title:





--------------------------------------------------------------------------------





 
ADMINISTRATIVE AGENT,
DOCUMENTATION AGENT AND BILLING
AGENT:
     
SILVER POINT FINANCE, LLC, as
Administrative Agent, Documentation Agent and
Billing Agent
     
By:
     
Name:
   
Title:
     
Address for Notices to Silver Point Finance, LLC
 
Two Greenwich Plaza
 
Greenwich, Connecticut 06830
 
Attention: Zubin Jariwala
 
Telecopy No.: (203) 542-4312


--------------------------------------------------------------------------------





 
COLLATERAL AGENT AND BILLING
AGENT:
     
WELLS FARGO FOOTHILL, INC.,
 
as Collateral Agent and Billing Agent
         
By:
     
Name:
   
Title:
     
Address for Notice to Wells Fargo Foothill, Inc.
 
2450 Colorado Avenue, Suite 3000 West
 
Santa Monica, California 90404
 
Attention: Group Credit Manager – Specialty Finance Group
 
Telecopy No.: (310) 453-7442


--------------------------------------------------------------------------------





 
LENDER:
     
SPCP GROUP, LLC
     
By:
     
Name:
   
Title:
     
Address for Notices to SPCP Group, LLC:
     
Two Greenwich Plaza
 
Greenwich, CT 06830
 
Attention: Zubin Jariwala
 
Telecopy No.: (203) 542-4312

 

--------------------------------------------------------------------------------





 
LENDER:
     
SPF CDO I, LTD.
     
By:
      Name:    
Title:
     
Address for Notices to SPF CDO I, LTD.:
     
Two Greenwich Plaza
 
Greenwich, CT 06830
 
Attention: Zubin Jariwala
 
Telecopy No.: (203) 542-4312

 

--------------------------------------------------------------------------------





 
LENDER:
     
FIELD POINT III, LTD.
     
By:
     
Name:
   
Title:
     
Address for Notices to FIELD POINT III, LTD:
     
Two Greenwich Plaza
 
Greenwich, CT 06830
 
Attention: Zubin Jariwala
 
Telecopy No.: (203) 542-4312


--------------------------------------------------------------------------------





 
LENDER:
     
FIELD POINT IV, LLC
     
By:
     
Name:
    Title:      
Address for Notices to FIELD POINT IV, LTD:
     
Two Greenwich Plaza
 
Greenwich, CT 06830
 
Attention: Zubin Jariwala
 
Telecopy No.: (203) 542-4312


--------------------------------------------------------------------------------





 
LENDER:
     
WELLS FARGO FOOTHILL, INC.
         
By:
     
Name:
   
Title:
     
Address for Notice to Wells Fargo Foothill, Inc.
 
2450 Colorado Avenue, Suite 3000 West
 
Santa Monica, California 90404
 
Attention: Group Credit Manager – Specialty Finance Group
 
Telecopy No.: (310) 453-7442

 

--------------------------------------------------------------------------------



EXHIBIT A


EXISTING EVENTS OF DEFAULTS



1. Borrowers' Default in paying interest under the Credit Agreement when due and
payable on March 1, 2008, April 1, 2008 and May 1, 2008.


2. The occurrence of an Event of Default caused by the funding of the Additional
Term Loans B which results in the aggregate amount of all Loans and Letter of
Credit Usage exceeding the limits set forth in Sections 2.01(a)(i)(2) and
2.01(c)(i)(B) of the Credit Agreement


3. A Default or Event of Default occurring as a result of an inability of the
Borrowers to repeat certain warranties and representations as of the date hereof
by reason of the following:


a. Section 4.01: To the extent that the Borrowers' have been tardy in their
delivery to the Agents in a timely manner prior to the date hereof of all
financial statements required by the Credit Agreement.


b. Section 4.06(a): To the extent that the Borrowers are at present late on
payment under satellite agreement, programming agreement or other material
agreement.


c. Section 4.11(b): To the extent that the Borrowers have need for additional
funding as evidenced by the Term Loans C.


d. Section 4.11(e): To the extent that the Side Letter Agreement requires
Borrowers to engage in sale of Stations which may constitute a plan to liquidate
properties for the purposes of this Section.


e. Section 4.24 To the extent that Borrowers' requirements for additional
funding hereunder and failure to pay certain expenses disclosed to Agents would
be deemed to cause a Material Adverse Effect.


f. Section 4.25 To the extent that Borrowers failed to make required payments to
Agents under the Credit Agreement prior to date hereof.


4.  Default under Section 5.06 by reason of Borrowers' failure to achieve
Minimum EBITDA and Revenues required thereby for January 2008, February 2008,
March 2008, April 2008 and May 2008.


5. Default under Section 6.05(e) for Borrowers' failure to deliver Budget
required thereby prior to the date hereof.



--------------------------------------------------------------------------------



EXHIBIT B


CONDITIONS TO CLOSING THIRD AMENDMENT
 
1.
Secured Promissory Notes evidencing the Term Loans C



2.
Certificate of Chief Financial Officer or Chief Executive Officer certifying as
to the absence of any Defaults (other than Existing Defaults) as of the date
hereof



3.
Certificate of Secretary of Borrowers certifying as to authority and incumbency
of officer executing agreements and attaching copies of the resolutions of the
Borrowers approving this Agreement, the Third Amendment to Side Letter
Agreement, and the Luken Agreements



4.
Revolving Credit Loans and Term Loans A Payoff Letter, duly executed by the
parties thereto



5.
Satisfactory evidence that the RTN Disposition shall have been (or shall be
simultaneously) consummated pursuant to the RTN Purchase Agreement, and no
provision thereof shall be subject to any waiver, amendment or other
modification without the consent of the Required Lenders



6.
Satisfactory evidence that the Loans shall be prepaid as provided in Section
2.05(c) with the proceeds of the RTN Disposition and the Warrant Issuance in
accordance with the Funds Flow Memorandum dated as of the date hereof and the
Revolving Credit Commitments have been terminated in accordance with the
Revolving Credit Loans and Term Loans A Payoff Letter dated as of the date
hereof  



7.
Satisfactory evidence that Collateral Agent, for the benefit of the Lenders,
shall have a valid, perfected, first priority security interest in the rights of
EMHC and its Subsidiaries under the Luken Agreements



8.
Satisfactory evidence that Borrowers shall have deposited (or shall be
simultaneously depositing) into the Reserve all amounts required to be deposited
in accordance with the Funds Flow Memorandum dated as of the date hereof



9.
Documentation satisfactory to Agents pursuant to which each Subsidiary of EMHC
that is not currently a Borrower shall become a Borrower under the Credit
Agreement and shall secure the Obligations under the Credit Agreement by a
valid, perfected, first priority (except for Permitted Liens) security interest
in all of their assets

 

--------------------------------------------------------------------------------



EXHIBIT C


ALLOCATION OF TERM LOANS C


Term Loan C Lender
 
Term Loan C Maximum Commitment
         
SPCP Group, LLC
 
$
5,068,412.77
           
SPF CDO I, Ltd.
 
$
1,431,587.23
 


--------------------------------------------------------------------------------



EXHIBIT D


POST-CLOSING MATTERS



1.
Execute amendments to the existing account control agreements with Little Rock
Bank within ten (10) Business Days of the date hereof, in the form attached
hereto as Exhibit D-1.




2.
Execute account control agreements with Bancorpsouth, One Bank & Trust, American
National, Bank One, 1st National Bank, Bank of America, Commerce Bank, Zions
Bank, TCF Bank and MidFirst Bank within twenty (20) days of the date hereof for
each of the bank accounts listed on Annex D-1 hereto, in form and substance
satisfactory to the Administrative Agent and the Collateral Agent

 

3.
Use reasonable best efforts to cause Montana Broadcasting Group, Inc. and
Montana Licensing Sub, Inc. (a) become Borrowers under the Credit Agreement and
(b) grant a first-priority security interest in their assets to the Collateral
Agent following the termination or settlement of the credit agreement to which
each is a party on the date hereof




4.
Furnish to the Administrative Agent within twenty-one (21) days of the date
hereof a cost reduction and cash improvement plan setting forth in reasonable
detail the Borrowers' proposed cost reduction and cash improvement initiatives
and timetable for implementation thereof.


--------------------------------------------------------------------------------



EXHIBIT D-1


POST-CLOSING MATTERS: FORM OF ACCOUNT CONTROL AGREEMENT
AMENDMENT


[Attach form of Account Control Agreement Amendment]


--------------------------------------------------------------------------------



ANNEX D-1


SCHEDULE OF BANK ACCOUNTS


COMPANY
 
ACCT #'S
 
BANKS
 
CAPC-PAYROLL
 
 
 
Bancorpsouth
 
CAPC-PAYROLL
 
 
 
Bancorpsouth
 
EBC\OTHER
 
 
 
Bancorpsouth
 
EBC\OTHER
 
 
 
One Bank & Trust
 
BORGER-DEPOSIT
 
 
 
American National
 
DETROIT-DEPOSIT
 
 
 
Bank One
 
FT.SMITH-DEPOSIT
 
 
 
Ist National Bank
 
KANSAS CITY-DEPOSIT
 
 
 
Bank of America
 
LOGAN-12-DEPOSIT
 
 
 
Zions Bank
 
MINNEAPOLIS-DEPOSIT
 
 
 
TCF Bank
 
PULLMAN-DEPOSIT
 
 
 
Bank of America
 
SPRINGFIELD-DEPOSIT
 
 
 
Commerce Bank
 
TV 34-DEPOSIT
 
 
 
Ist National Bank
 
WOODWARD-DEPOSIT
  
 
  
MidFirst Bank
  


--------------------------------------------------------------------------------



SCHEDULE 5


Position
 
Key Person
         
Chief Executive Officer:
 
John Oxendine
         
Chief Financial Officer:
 
Patrick Doran
         
Chief Strategy Officer:
  
Beau Ferrari
  

 

--------------------------------------------------------------------------------

